DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
Status
1.	A restriction requirement was mailed on 9 December 2019.  Applicant's election without traverse of Group II in the reply filed on 10 February 2010 is acknowledged.  The requirement is deemed proper and is therefore made FINAL.  Claims 15-23 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 24-27 and 29 as filed on 10 February 2020 were examined and rejected in an Office action mailed on 4 May 2020.  Applicant responded on 3 August 2020, cancelling claim 25 and adding claim 30.  In a final rejection mailed on 30 October 2020, claims 24, 26-2 and 29-30 were rejected.  Applicant filed an RCE on 28 December 2020, cancelling claim 29.  Claims 24, 26-27 and 30 were examined and rejected in an Office action mailed on 24 September 2021.  Applicant responded on 3 June 2021.  Claims 24, 26-27 and 30 were examined and rejected in an Office action mailed on 4 January 2022.  Applicant filed an RCE on 3 May 2022 and submitted amended claims, arguments, and an affidavit by a co-inventor, Dr. Gao.  
Claim 28 is rejoined.  Claims 24, 26-27 and 30 are examined herein.  
Claims 15-23 and 28 remain withdrawn from further consideration.  (But please see Examiner’s Note infra.)


Withdrawal of Objections and Rejections
2.	The rejection of claims 24, 26-27 and 30 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims, Applicant’s arguments and the declaration of Dr. Gao.


Claim Objections
3.	Claims 27-28 are objected to because of the following issues.

Claim 27 requires that the target can be regenerated into a plant.
Claim 27 is objected to because of the following reasoning.  
Although claim 27 it is a proper dependent claim under 35 USC 112(d) because the target of the base claim could be a cell that is incapable of regenerating into a plant.  In other words, one embodiment of claim 24 is the production of a modified plant gene and protein in tissue culture where the cells cannot be regenerated into a plant.
This embodiment it begs the question of why such a cell would be a target?  Where is the utility?
Reconsideration of the scope of the claim is requested.
This objection does not affect its allowability.

In the interest of compact prosecution, claim 28, if rejoined, would be objected (to because “Arabidopsis” is not italicized (see Examiner’s Note infra).


35 USC § 112 – based Claim Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  [ 2 ].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 requires that the target plant is a monocot or a dicot.
However that is merely a true statement.  The plant kingdom is divided into monocots and dicots.  Therefore claim 26 has the same scope as claim 24 and thus fails to further limit the invention.
This is a new rejection.


Examiner’s Notes & Claim Interpretation
Citations to Applicant’s specification, if any, are abbreviated herein “Spec.”


6.	Claim 24 represents a refined method for altering a desired nucleotide(s) in a target gene of a target plant's genome.
Claim 24 uses CRISPR/Cas9 technology.  
The first part of claim 24 requires that there is are first and a second CRISPR/Cas9 component and they introduced via encoding nucleotide molecules.
The two CRISPR/Cas9s are directed at different targets in the plant’s genome as well as the same target sequences in the introduced target vector.
The first target sequence is in an intron or promoter upstream from the overall target fragment.  The second target sequence is in an intron or a 3′prime region downstream.
The molar ratio of the first genetic material, the second genetic material and the donor vector are 1:1:2.  As defined earlier in the claim, the 1st and 2nd genetic material encodes the CRISPR/Cas9.
The combination of steps and limitations in claim 24 appears to neither be disclosed nor taught by the prior art of record.


7.	Claim 28 appears to be allowable in view of the allowance of its base claim and if a notice of allowance is mailed as the next action, it will be rejoined.


8.	Applicant is requested to cancel the withdrawn claims or amend them to conform with the allowable subject matter.


9.	The prior art made of record and not relied upon is considered pertinent to Applicant's patent application. 
Kumar & Jain is a review article summarizing use of CRISPR in plants circa 2014.  Kumar & Jain (2015) J Exp Botany 66(1):37-57.

Conclusion
10.	Claims 24, 27 and 30 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/           Examiner, Art Unit 1663